Judgment unanimously affirmed. Memorandum: In the usual case where the court is advised that a defendant is addicted to drugs, compliance with sections 207 and 208 of the Mental Hygiene Law should be had. However, here, while free on bail after his arrest, defendant was in the methadone program and upon his application to change his plea he informed the court that he was not a drug user. His attorney also told the court that defendant was completely off drugs. Defendant and his attorney having thus manifested to the court that no medical examination to determine whether he was a narcotic addict was needed or desired, literal compliance with sections 207 and 208 was unnecessary and the court was justified in not ordering an examination (see People v. Crafton, 31 N Y 2d 828; People v. Gordian, 39 A D 2d 861; People v. Huff, 35 A D 2d 1033, 1034). (Appeal from judgment of Brie Supreme Court convicting defendant of criminal possession of a dangerous drug, fifth degree.) Present — Goldman, P. J., Witmer, Moule, Cardamone and Henry, JJ.